Citation Nr: 0532713	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  03-20 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease, claimed as secondary to service-connected 
bronchial asthma.

2.  Entitlement to an increased disability evaluation for 
bronchial asthma, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to October 
1944.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from February 2001 and November 2001 rating 
decisions of the North Little Rock, Arkansas, Department of 
Veterans Affairs (VA) Regional Office (RO).

In April 2005, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims has been requested or obtained by the 
RO.

2.  Arteriosclerotic heart disease was not present in 
service, and is not shown to be related to service or related 
to a service-connected disability.

3.  The veteran's bronchial asthma is manifested by a Forced 
Expiratory Volume (FEV-1) of 58% of predicted and a FEV-
1/Forced Vital Capacity (FVC) of 94%, with seasonal episodes 
of asthma and treatment with an inhaler approximately once a 
month.



CONCLUSIONS OF LAW

1.  Arteriosclerotic heart disease was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service connected disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.310 (2005).

2.  The criteria for a disability rating in excess of 30 
percent for bronchial asthma are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.97, DC 6602 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
February 2005 that told him what was necessary for his claims 
to be granted.  In addition, by virtue of the rating decision 
on appeal and the Statements of the Case (SOCs) he was 
provided with specific information as to why his claim 
seeking service connection for arteriosclerotic heart disease 
and his claim seeking an increased rating for his asthma were 
being denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's February 2005 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO has asked the appellant to identify any evidence that 
he thinks will support his claim.  In addition, he was 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) by 
way of the July 2003 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, 
private treatment records, and provided the veteran with VA 
examinations.  The veteran has not indicated that there is 
any additional evidence available to help support his claims

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Claim for Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of heart disease of any diagnosis of heart disease 
or any other complaints regarding the veteran's heart.  The 
veteran's separation examination is negative for any mention 
of a heart disability or heart disease.  The veteran was not 
diagnosed with arteriosclerotic heart disease until many 
years after service.  There is no medical evidence in the 
claims folder that suggests a direct link between the 
veteran's service and his current heart disease.  Therefore, 
direct service connection is not warranted for 
arteriosclerotic heart disease.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

The veteran has claimed that his arteriosclerotic heart 
disease should be service connected as secondary to his 
bronchial asthma.  A disability which is proximately due to 
or the result of a service-connected disease or injury shall 
be service connected.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

None of the VA treatment records or record from Baptist 
Memorial Hospital suggests a relationship between the 
veteran's asthma and his arteriosclerotic heart disease.  The 
veteran underwent a VA examination in October 2001.  The 
examiner noted the veteran's history including his diagnosis 
of heart disease in 1990.  The examiner noted diagnoses of 
asthma, arteriosclerotic heart disease, hypertension, 
diabetes, and hypercholesterolemia.  The examiner noted the 
veteran's long history of asthma, and that the veteran uses 
inhalers infrequently.  The examiner stated that the 
veteran's arteriosclerotic heart disease may be related to 
his hypertension since he also has a history of cardiomegaly.  
The examiner provided his opinion that the veteran's heart 
disease was related to coronary atherosclerosis and 
hypertension and was not secondary to his asthma.

Based on the above, the Board finds that service connection 
for arteriosclerotic heart disease claimed as secondary to 
bronchial asthma, is not warranted.  There is no medical 
evidence that suggests a relationship between these two 
disabilities.  None of the treatment records suggest a link 
and the VA examiner provided his opinion that there was no 
relationship between the veteran's asthma and his heart 
disease.  The Board acknowledges the veteran's belief and 
testimony that his heart disease is related to his bronchial 
asthma, but as a layperson, the veteran is not competent to 
testify to a medical diagnosis or etiology.  See, Espiritu, 2 
Vet. App. 492 (1992).  Therefore, secondary service 
connection for arteriosclerotic heart disease is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

III.  Claim for Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The VA treatment notes reveal few complaints regarding the 
veteran's asthma.  He was noted at times to have a persistent 
cough, but the treatment notes generally related to 
disabilities other than the veteran's asthma.

The veteran was provided a VA examination in January 2001.  
The veteran complained of chest congestion, wheezing, and 
coughing.  He indicated that he used an inhaler on an as-
needed basis.  On examination a cough was noted, but there 
were no wheezes, rales, or rhonchi.  A pulmonary function 
test showed FEV-1 of 70% of predicted.

The veteran underwent a second VA examination in October 
2001.  The veteran complained of episodic wheezing, primarily 
in the fall and spring.  The veteran does not take 
medications, and does use an inhaler when he has symptoms, 
approximately once a month.  On examination the lungs were 
clear to auscultation and percussion, with no wheezes, rales, 
or rhonchi.  The veteran underwent a pulmonary function test 
in October 2001.  His FEV-1 was 58% of predicted and his FEV-
1/FVC was 94%.  

Under the regulations a 30 percent rating is warranted for 
asthma when there is FEV-1 of 56 to 70 percent predicted or 
FEV-1/FVC of 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication.  38 C.F.R. § 4.97, DC 6602 (2005).

A 50 percent rating is warranted for asthma when there is 
FEV-1 of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent, or at least monthly visits to a physician for 
required care exacerbations, or intermittent (at least three 
per year) courses of systemic (oral or parenteral) 
corticosteroids.  Id. 

The highest rating for asthma, 100 percent, is warranted when 
there is FEV-1 of less than 40 percent predicted, or FEV-
1/FVC less than 40 percent, or more than one attack per week 
with episodes of respiratory failure, or requires daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  Id. 

Applying the results of the VA examinations and pulmonary 
function tests in January and October 2001 to the 
regulations, the Board finds that rating in excess of 30 
percent is not warranted for the veteran's asthma.  The most 
recent pulmonary function testing shows FEV-1 of 58 percent 
predicted and FEV-1/FVC of 94%.  The FEV-1 was even higher in 
January 2001, with a result of 70% of expected.  In order for 
a 50 percent rating to be warranted, FEV-1 would have to be 
40-55 percent predicted, or FEV-1/FVC would have to be 40 to 
55 percent, or the veteran would require daily inhalational 
or oral bronchodilator therapy, or inhalational anti-
inflammatory medication.  The VA examiner in October 2001 
noted that the veteran uses an inhaler infrequently 
approximately once per month.  There is no evidence that the 
veteran requires daily inhalational or oral bronchodilator 
therapy, or inhalational anti-inflammatory medication.  The 
veteran testified that he has had many asthma attacks but he 
also testified that his asthma was actually improved over the 
past few years.  Overall, the Board finds that the veteran's 
disability due to asthma does not support a rating in excess 
of 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.97, DC 6602 (2005).


ORDER

Entitlement to service connection for arteriosclerotic heart 
disease, claimed as secondary to bronchial asthma, is denied.

Entitlement to an increased evaluation for bronchial asthma, 
currently rated as 30 percent disabling, is denied.



	                        
____________________________________________
	WILLIAM YATES
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


